Shaw, C. J.
This case is governed by that of Stackpole v. Arnold, 11 Mass. 27, which decides, in a similar case, where insurance was effected by an agent, and his note given, that although the agent had full authority to bind his principal, if he had chosen to do so, yet having given his own note, and that note being accepted without reference to his authority to act for another, the agent, and not the principal, was bound by it. Indeed, in one particular, the present case is much stronger for the defendant, than the case cited. In that case, the agent had not charged the premium to his principal, nor had the underwriter made any claim on the agent for the premium *444But, in this case, Stowell charged the premium in account with the defendant, and had it allowed; and the plaintiffs proved the note, as a claim against Stowell, and received a dividend upon it.

Judgment for the defendant.